ORDER
Upon consideration of the order of the Supreme Court of the United States in Eisai Co., Ltd., et al. v. Teva Phamaceuticals USA, Inc. Through its Gate Pharmaceuticals Division, — U.S. -, 131 S.Ct. 2991, 180 L.Ed.2d 818 (2011), vacating this court’s judgment,
It is Ordered That:
(1) The mandate of this court issued on December 13, 2010 is recalled, the appeal is reinstated, and this court’s October 6, 2010 judgment is vacated.
(2) The appeal is remanded to the district court with instructions to dismiss the complaint as moot.